Title: To John Adams from Samuel Dexter, 10 September 1812
From: Dexter, Samuel
To: Adams, John



Dear Sir,
Boston 10th. Sept. 1812

You would long since have received my acknowledgement of your very obliging favor of 8th. Ult. had it not been my intention to pay my respects to you in person. Various unexpected calls of business have successively disappointed this hope. It is strong proof that I was not in error in resisting the late proceedings at town meeting that my conduct meets your approbation. For the very Kind manner in which you are pleased to speak of it I return my sincere thanks. The effect I think has been useful, tho’ the effort appeared to fail. The late dinner to Capt Hull & his Officers has done much good in a similar way. I greatly regretted that you could not attend, your excellent toasts in some measure consoled us for the disappointment, But I should have been highly gratified to see you at a lecture so truly American.—It is my intention yet to take my friend  Hall in a Chaise & call on you some pleasant afternoon, as I want some instruction in these bad times from those who have been eminent in worse.—Please to present my respects to Mrs. Adams & accept as also Mrs. Dexter’s & accept the perfect esteem & respect of / Your very ob.

Sam. Dexter